DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a mobile terminal, claims 8-14 are directed to non-transitory computer-readable recording medium and claims 15-20 are directed to a wallet system. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed to providing account balance alert which is an abstract idea. Specifically, the claims recite “acquire, when…money is deposit … information regarding a future scheduled withdrawal amount in the first bank account…; control… alert information when a balance after withdrawal obtained by subtracting the scheduled withdrawal amount from a current balance of the first bank account is less than a scheduled deposit amount…”, which is grouped within the “Mental processes” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for acquiring information for future schedule withdrawal amount and control an alert information when a balance after withdrawal obtained by subtracting the scheduled withdrawal amount from a current balance of the first bank account is less than the schedule deposit, which is a process that deals with concepts performed in the human mind or by a human using a pen and paper (including an observation, evaluation, judgment, option) more specifically involves providing account balance alert. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the claims are directed toward calculating the amount which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case mental processes and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, mobile terminal, processor, electronic money, wallet, server and non-transitory computer-readable recording medium merely use a computer as a tool to perform an abstract idea. Specifically, the mobile terminal, processor, electronic money, wallet, server and non-transitory computer-readable recording medium perform the steps or functions of acquiring information for future schedule withdrawal amount and control an alert information when a balance after withdrawal obtained by subtracting the scheduled withdrawal amount from a current balance of the first bank account is less than the schedule deposit. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of mobile terminal, processor, electronic money, wallet, server and non-transitory computer-readable recording medium merely, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of acquiring information for future schedule withdrawal amount and control an alert information when a balance after withdrawal obtained by subtracting the scheduled withdrawal amount from a current balance of the first bank account is less than the schedule deposit. As discussed above, taking the claim elements separately, mobile terminal, processor, electronic money, wallet, server and non-transitory computer-readable recording medium merely perform the steps or functions of acquiring information for future schedule withdrawal amount and control an alert information when a balance after withdrawal obtained by subtracting the scheduled withdrawal amount from a current balance of the first bank account is less than the schedule deposit. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transforming the received data and store transformed data in the database. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Dependent claims further describe the abstract idea of providing account balance alert. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 15 recite “acquire, when electronic money is deposited into a first electronic wallet from a first bank account…information regarding a future scheduled withdrawal amount in the first bank account. This limitation was not described in the specification.
Specification discloses: Specifically, when charging electronic money from the bank account registered in advance to the electronic wallet, the charge processing unit 312 acquires withdrawal schedule information 231 including a future scheduled withdrawal amount in the bank account from the settlement provider server 2 managing the bank account. (See published specification paragraph 0029) but does not described limitation above.
Claims 2-7, 9-14 and 16-20 are also rejected as each depends from claims 1, 8 and 15 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAARA (JP3689658B2) in view of Kamata (JP2004139604A).
With respect to claims 1, 8 and 15, TAKAARA discloses:
acquire, when electronic money is deposited into an account from a first bank account registered in advance, information regarding a future scheduled withdrawal amount in the first bank account from a server managing the first bank account (See paragraph 0041-0048), and 
control the display to display alert information when a balance after withdrawal obtained by subtracting the scheduled withdrawal amount from a current balance of the first bank account is less than a scheduled deposit amount indicating an amount of electronic money to be deposited from the first bank account (See paragraph 0041-0048).
TAKAARA does not explicitly disclose money is deposited into a first electronic wallet. Kamata discloses: transferring money from bank account to a first electronic wallet (See abstract). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the TAKAARA reference with Kamata reference by substituting regular account with known electronic wallet as disclosed by Kamata in order to yield a predictable result. 
Additionally, the claims stated the language "when". However, this is conditionals language and it has been held that conditional language does not narrow the claims because they can be omitted. According to MPEP "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation" (MPEP §2103 I. C)

With respect to claims 2, 9 and 16, TAKAARA in view of Kamata discloses all the limitations as described above. TAKAARA further discloses: wherein the alert information includes the current balance of the first bank account, the scheduled withdrawal amount, the balance after withdrawal, and the scheduled deposit amount (See paragraph 0049). Further, with respect to “the current balance of the first bank account, the scheduled withdrawal amount, the balance after withdrawal, and the scheduled deposit amount” this is nonfunctional descriptive material as it only describes the data that is contained in the alert, while the data contained in the alert is not used to perform any of the recited functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 4, 11 and 18, TAKAARA in view of Kamata discloses all the limitations as described above. With respect to “wherein, when the balance after withdrawal is less than the scheduled deposit amount and electronic money is deposited into the first electronic wallet from the first bank account, the processor is configured to refund an amount equivalent to the deposited electronic money to the first bank account, and deposit electronic money into the first electronic wallet from a second bank account different from the first bank account.” These are conditional languages and it has been held that conditional language does not narrow the claims because they can be omitted. According to MPEP "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation" (MPEP §2103 I. C)


 Claims 3, 5-6, 10, 12-13, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAARA (JP3689658B2) in view of Kamata (JP2004139604A) and in further view of Neal (US 20140370846).
With respect to claims 3, 10 and 17, TAKAARA in view of Kamata discloses all the limitations as described above. TAKAARA in view of Kamata does not explicitly disclose: wherein the processor is configured to deposit electronic money into the first electronic wallet from a second bank account different from the first bank account when the balance after withdrawal is less than the scheduled deposit amount. Neal discloses: wherein the processor is configured to deposit electronic money into the first electronic wallet from a second bank account different from the first bank account when the balance after withdrawal is less than the scheduled deposit amount (See paragraph 0076). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the combination of TAKAARA and Kamata references with Neal reference in order for user to continue enjoying services without any interruption. 

With respect to claims 5, 12 and 19, TAKAARA in view of Kamata discloses all the limitations as described above. TAKAARA in view of Kamata does not explicitly disclose: wherein, when the balance after withdrawal is less than the scheduled deposit amount, the processor is configured to acquire electronic money equivalent to the scheduled deposit amount from a second electronic wallet registered in advance. Neal discloses: wherein, when the balance after withdrawal is less than the scheduled deposit amount, the processor is configured to acquire electronic money equivalent to the scheduled deposit amount from a second electronic wallet registered in advance (See paragraph 0076). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the combination of TAKAARA and Kamata references with Neal reference in order for user to continue enjoying services without any interruption.

With respect to claims 6, 13 and 20, TAKAARA in view of Kamata and in further view of Neal discloses all the limitations as described above. Neal further discloses: wherein the processor is configured to acquire the electronic money from the second electronic wallet within a range of a preset amount. (See paragraph 0076). 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAARA (JP3689658B2) in view of Kamata (JP2004139604A) and in further view of Neal (US 20140370846) and Tumulty (US 11087394).
With respect to claims 7, and 14, TAKAARA in view of Kamata and in further view of Neal discloses all the limitations as described above. TAKAARA in view of Kamata and in further view of Neal does not discloses: when electronic money is acquired from the second electronic wallet, after a lapse of a preset period, the processor is configured to remit, from the first electronic wallet to the second electronic wallet, electronic money of a same amount as the electronic money acquired from the second electronic wallet. Tumulty discloses:  when electronic money is acquired from the second electronic wallet, after a lapse of a preset period, the processor is configured to remit, from the first electronic wallet to the second electronic wallet, electronic money of a same amount as the electronic money acquired from the second electronic wallet. (See column 10 lines 29-59). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the combination of TAKAARA, Kamata and Neal references with Tumulty reference in order for user to preventing account overdrafts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685